Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 30 June 2022. Claims 1, 4, 11, 12, 19 and 20 have been amended. Claim 21 has been added. Claim 18 has been cancelled. Claims 1-17 and 19-21 are pending.

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued
examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the
finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's
submission filed on 30 June 2022 has been entered.

Continuation
4. This application is a continuation application of U.S. application no. 15/135,529 filed on
April 21, 2016, now U.S. Patent 10776741 (“Parent Application”). See MPEP §201.07. In
accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed
and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b)
(last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now
considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of
the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application
unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Remarks/Amendment
	5.  Applicant's remarks filed 30 June 2022 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
6. Applicant's remarks have been fully considered and they are not considered persuasive. The
remarks will be addressed below in the order in which they appear in the noted response.

The applicant argues that “…such as "determining, by the one or more processors, an accuracy confidence score for each result of the task representing a likelihood for the result of being fraudulent, wherein an ensemble algorithm for combining an unsupervised machine learning model and a supervised machine learning model is used for determining the accuracy confidence score, and wherein the unsupervised machine learning model compares the behavioral features corresponding to each result to behavioral features of a group of worker systems," "adding behavioral features corresponding to each result with the accuracy confidence score higher than a threshold to the behavioral features of the group of workers," and "determining, by the one or more processors, that a number of results with accuracy confidence score higher than the threshold exceeds an accuracy quality threshold set for the task, wherein the determining is based on the accuracy confidence score for each result of the task" which relate to particular operations of a particular computing system and bear no inherent relationship to a mathematical concept, a method of organizing human activity, or a mental process.”

The examiner respectfully disagrees. The applicant argues that the claims do not demonstrate a mental process, a method of organizing human activity or a mathematical concept and therefore do not demonstrate an abstract idea. However, the process of determining a likelihood of something being fraudulent through a supervised and unsupervised machine learning model corresponding to the behavioral features encompasses the evaluation, judgement and observation of results that undergo the use of supervised and unsupervised machine learning modeling to determine the likelihood of something being fraudulent which is a mental process. Furthermore, the determination of something being fraudulent through a supervised and unsupervised machine learning model corresponding to the behavioral features with accuracy thresholds is a form of commercial interaction with business relations since this helps the business determine commercial interactions through determining fraud in business relations. The determination of an accuracy confidence score using a supervised and unsupervised machine learning model demonstrates mathematical calculations related to calculating a score. These claims are determined by the 2019 Revised Patent Subject Matter Eligibility Guidance to be a mental process, commercial interaction, and mathematical concept. Therefore, the rejection is maintained.

The applicant argues that “As discussed above, even if the claims of this Application are considered to recite an abstract idea, any abstract idea is integrated into a practical application due…to the operations of a particular computing environment, such as those recited above considered individually and as a whole. Given that Claims 1-17 and 19-21 are directed to techniques for improving the operations of an information processing system while evaluating the results of a task using an ensemble algorithm to combine an unsupervised machine learning model and a supervised machine learning model, one of skill in the art would understand the invention to provide an application of such concepts "to a new and useful end," thus remaining eligible for patent protection.”

The examiner respectfully disagrees. The applicant argues that the claims do not recite an abstract idea and demonstrate practical application. However, the using of an ensemble algorithm to combine an unsupervised machine learning model and a supervised machine learning model to determine the likelihood of something being fraudulent with the receiving information from the results of a task encompasses receiving and transmitting information for these determinations with models which are insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, this does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-17 and 19-21 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are for receiving, one or more results of a task, wherein behavioral features, observed while performs each of the one or more results of the task, are provided (Receiving and Analyzing Information; observation and evaluation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); determining, an accuracy confidence score for each result of the task representing a likelihood for the result of being fraudulent, wherein an ensemble algorithm for combining an unsupervised machine learning model and a supervised machine learning model is used for determining the accuracy confidence score, and wherein the unsupervised machine learning model compares the behavioral features corresponding to each result to behavioral features of a group (Analyzing Information; evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity, by utilizing Mathematical Concepts (calculating a score)); adding behavioral features corresponding to each result with the accuracy confidence score higher than a threshold to the behavioral features of the group of workers (Receiving and Analyzing Information; observation and evaluation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); determining, that a number of results with accuracy confidence score higher than the threshold exceeds an accuracy quality threshold set for the task, wherein the determining is based on the accuracy confidence score for each result of the task (Analyzing Information; evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and providing, a determination for the task in response to the determination that the number of results with accuracy confidence score higher than the threshold exceeds the accuracy quality threshold (Transmitting and Analyzing Information; observation and evaluation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of evaluation and judgement and observation for the limitation in the mind for the purposes of Commercial Interactions and Organizing Human Activity and calculating a score utilizing Mathematical Concepts. That is, other than the processors, information processing system, worker system and customer system nothing in the claim elements preclude the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing Human Activity with commercial interactions with business relations and Mathematical Calculations for calculating a score. For example, receiving information from the results of a task encompasses what an employer/supervisor does when they watch their employees, an observation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation and judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As described above, these process recite limitations for commercial interactions with business relations, a “Method of Organizing Human Activity”. Furthermore, the processes recite calculating a score, a “Mathematical Concept”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements of the processors, information processing system, worker system and customer system. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving and transmitting information are insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[275] The information processing system 502 may be a personal computer system, a server computer system, a thin client, a thick client, a hand-held or laptop device, a tablet computing device, a multiprocessor system, a microprocessor-based system, a set top box, aActive 51736557.1 programmable consumer electronic, a network PC, a minicomputer system, a mainframe computer system, a distributed cloud computing system, or the like.

Which shows that this is a generic system being utilized for this process, such as a computing system, laptop, tablet, etc., as described above with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps for results of a task that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processors, nor the receiving and transmitting steps for results of a task as above, are anything other than generic, and the MPEP Section 2106.05(d) indicates that mere receipt and transmitting of data for results of a task is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 19 and 20 also contain the identified abstract ideas above, with the additional element computer-readable non-transitory storage media and memory which is highly generalized as per the applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-17 and 21 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-17 and 19-21 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter

	8. Claims 1-17 and 19-21 would be allowable if rewritten or amended to overcome the
rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
	9. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…wherein behavioral features of a worker system, observed while the worker system performs each of the one or more results of the task, are provided; determining, by the one or more processors, an accuracy confidence score for each result of the task representing a likelihood for the result of being fraudulent, wherein an ensemble algorithm for combining an unsupervised machine learning model and a supervised machine learning model is used for determining the accuracy confidence score, and wherein the unsupervised machine learning model compares the behavioral features corresponding to each result to behavioral features of a group of worker systems; adding behavioral features corresponding to each result with the accuracy confidence score higher than a threshold to the behavioral features of the group of workers; determining, by the one or more processors, that a number of results with accuracy confidence score higher than the threshold exceeds an accuracy quality threshold set for the task…”

	The most closely applicable prior art of record is referred to in the Office Action mailed 30 June 2022 as Rehman et al. (United States Patent Application Publication No. 2014/0278771)

	Rehman et al.  describes rendering scored opportunities using a predictive query interface with means for receiving input from a user device specifying a dataset of sales data for a customer organization.

	While Rehman et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Rehman et al. rendering scored opportunities using a predictive query interface with means for receiving input from a user device specifying a dataset of sales data for a customer organization, Rehman et al. fails to further assess unsupervised machine learning model comparing the behavioral features corresponding to each result to behavioral features of a group of worker systems and adding behavioral features corresponding to each result with the accuracy confidence score higher than a threshold to the behavioral features of the group of workers. Accordingly, Rehman et al. fails to teach the subsequent unsupervised machine learning model comparing the behavioral features corresponding to each result to behavioral features of a group.

Secondary reference to Zizzamia et al. (United States Patent Application Publication No. 2014/0058763) provides unsupervised statistical analytics approach to detecting fraud utilizing cluster analysis to identify specific clusters of claims or transactions for additional investigation. However, the unsupervised statistical analytics approach to detecting fraud utilizing cluster analysis fails to assess the unsupervised machine learning model comparing the behavioral features corresponding to each result to behavioral features of a group.

Accordingly Rehman et al. and Zizzamia et al. fail to teach or otherwise render obvious “…wherein behavioral features of a worker system, observed while the worker system performs each of the one or more results of the task, are provided; determining, by the one or more processors, an accuracy confidence score for each result of the task representing a likelihood for the result of being fraudulent, wherein an ensemble algorithm for combining an unsupervised machine learning model and a supervised machine learning model is used for determining the accuracy confidence score, and wherein the unsupervised machine learning model compares the behavioral features corresponding to each result to behavioral features of a group of worker systems; adding behavioral features corresponding to each result with the accuracy confidence score higher than a threshold to the behavioral features of the group of workers; determining, by the one or more processors, that a number of results with accuracy confidence score higher than the threshold exceeds an accuracy quality threshold set for the task…” as required by claims 1-17 and 19-21. 

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130013546 A1
Bagchi; Sugato et al.
PROVIDING COMMUNITY FOR CUSTOMER QUESTIONS
US 20140288917 A1
Orsini; Francois et al.
Systems and Methods for Multi-User Multi-Lingual Communications
US 20140343984 A1
Shahabi; Cyrus et al.
SPATIAL CROWDSOURCING WITH TRUSTWORTHY QUERY ANSWERING
US 20160117628 A1
Brophy; Gary R. et al.
LANGUAGE TRANSLATION AND WORK ASSIGNMENT OPTIMIZATION IN A CUSTOMER SUPPORT ENVIRONMENT
US 20160314127 A1
Har-Noy; Shay et al.
ENHANCED CROWDSOURCED SEARCH AND LOCATE PLATFORM
US 20170039890 A1
Truong; Michael et al.
AUGMENTING TRANSPORT SERVICES USING DRIVER PROFILING
US 20120278263 A1
Borthwick; Andrew et al.
COST-SENSITIVE ALTERNATING DECISION TREES FOR RECORD LINKAGE
US 20170098172 A1
Ellenbogen; Michael et al.
Training Artificial Intelligence
US 20170185938 A1
Volkov; Andrii et al.
Task Similarity Clusters for Worker Assessment
US 20170185935 A1
Volkov; Andrii et al.
Worker Answer Confidence Estimation for Worker Assessment


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        9/23/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683